UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT L. RETTINO,
19-cv-5326 {JGK)
Plaintiff,
MEMORANDUM OPINION
- against - AND ORDER

 

NEW YORK CITY DEPARTMENT OF
EDUCATION, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The pro se plaintiff, Robert L. Rettino, brought this
action against the New York City Department of Education
(“DOE”), Darlene Teron, and Steven Nyarady, alleging that the
defendants discriminated against him because of his age, sex,
and disability; retaliated against him for filing a complaint
with the New York State Division of Human Rights (*“SDHR”);
subjected him to a hostile work environment in violation of the
Age Discrimination in Employment Act (“ADEA”), the Americans
with Disabilities Act (“ADA”), the Rehabilitation Act, the New
York State Human Rights Law (“NYSHRL”), and the New York City
Human Rights Law (“NYCHRL”). The plaintiff also alleges that the
defendants defamed him and breached a contract. The defendants
move to dismiss all the claims pursuant to Federal Rule of Civil
Procedure 12(b) (6) for failure to state a claim. For the

following reasons, the motion to dismiss is granted.

 
I.
In deciding a motion to dismiss pursuant to Rule 12 (b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Igbal, 556 U.S. 662, 678

 

(2009). While the Court should construe the factual allegations
in the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in a
complaint is inapplicable to legal conclusions.” Id.

When faced with a pro se complaint, the Court must

“construe {the] complaint liberally and interpret it to raise

 

1 Unless otherwise noted, this Memorandum Opinion and Order omits all internal
citations, emphasis, omissions, quotation marks, and footnotes in quoted
text.

 
the strongest arguments that it suggests.” Chavis v. Chappius,

 

618 F.3d 162, 170 (2d Cir. 2010). “Even in a pro se case,
however, . . . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not
suffice.” Id. Thus, although the Court is “obligated to draw the
most favorable inferences” that the complaint supports, it
“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.

 

Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May
22, 2014).
Ii.

The following facts are taken from the Second Amended
Complaint (“SAC”) and are accepted as true for the purposes of
this motion.

The plaintiff, Robert L. Rettino, began his employment at
the DOK in 2005. SAC at 11. Rettino commenced this action on
June 6, 2019, when he was 54 years old. Complaint (“Compl.”),
ECF No. 1, at Addendum 7 2. The plaintiff worked at Public
School (“P.S.”%) 97 in the Bronx, New York from 2006 to 2017
under Principal Katheleen Bornkamp. SAC at 11. While working at
P.S. 97, the plaintiff filed five Annual Professional
Performance Review (“APPR”) complaints, alleging violations of
the Collective Bargaining Agreement (“CBA”) between the United

Federation of Teachers (the “Union”), to which the plaintiff

 

 
belonged, and the DOE. Id. Specifically, the plaintiff
complained of improper observation practices. Id.

The plaintiff has alleged that in retaliation for filing
these complaints, Assistant Principal Nyarady falsely accused
the plaintiff of breaking into P.S. 97, hacking into Assistant
Principal Nyarady’s computer, and deleting 20,000 photos. Id. at
14. The plaintiff has alleged further that Assistant Principal
Nyarady’s accusation resulted in criminal charges against him
and an investigation by the Special Commissioner of
Investigations (the “SCI”). Id. Following a disciplinary
proceeding pursuant to New York Education Law Section 3020-a,
the plaintiff was ordered to pay a fine of $1,500 on April 27,
2017. Id. at 11.

On May 22, 2017, the plaintiff was assigned to P.S. 481,
the STEAM Bridge School, as a member of the Absent Teacher
Reserve (the “ATR”). Id. at 12. ATR members do not have
permanent teaching placements but are assigned to schools on an
as-needed basis to fulfill temporary vacancies. See id. at 12-
14. The plaintiff has alleged that his designation as a member
of the ATR constituted a demotion, with limited opportunity for
advancement, diminished responsibilities, and reduced income.
Id. at 12-13. The plaintiff has also alleged that ATR
reclassification discriminates against older employees by

providing limited access to bathroom facilities. Id. at 13. The

4

 

 

 
plaintiff has asserted that the previous ailegedly false charges
against him resulted in his designation as a member of the ATR
and prevented him from being hired at the STEAM Bridge School as
a permanent, non-ATR teacher. See id. at ll, 14.

The plaintiff has also alleged that the defendants
retaliated against him for filing complaints with the New York
State Division of Human Rights (“SDHR”) against Assistant
Principal Nyarady and P.S. 97. SAC at 16, 19. In these SDHR
complaints, the plaintiff alleged that he was subjected to age
discrimination. Compl. at 14.

On August 3, 2018, the plaintiff filed his age
discrimination charge with the SDHR; the charge was cross-filed
with the United States Equal Employment Opportunity Commission
(the “EEOC”). SAC at 6; Compl. at 12.2 He subsequently received a
Notice of Right to Sue from the EEOC on May 15, 2019. Id. at 19.

On December 10, 2018, the plaintiff was reassigned to P.S.
76, the Bennington School, under Principal Darlene Teron. Id. at
17. Principal Teron filed a charge against the plaintiff with
the Office of Special Investigations (the “OSI”) for failure to
provide a child with medical treatment. Id. at 17-18; see also
Pl.’s Letter, ECF No. 56-5. The plaintiff has alleged that this

OSI case resulted in further Section 3020-a charges against him.

 

2 The plaintiff alleges that he filed this charge on August 3, 2018. The
notification from the SDHR indicates that the filing date was August 15,
2018. Compl. at 10. The distinction is of no consequence.

5

 

 
GAC at 17. Additionally, the plaintiff has alleged that he was
falsely accused of corporal punishment in 2018. Id. at 18; see

also ECF No. 56-2. As a result of the corporal punishment

 

accusation, another Section 3020-a proceeding was instituted
against the plaintiff in 2019, seeking termination of his
employment. SAC at 18.

The plaintiff commenced this action on June 6, 2019. After
the plaintiff filed an Amended Complaint, the Court granted the
defendants’ motion to dismiss the claims without prejudice.

Rettino v. N.¥.C. Dep’t of Educ., No. 19-cv-5326, 2020 WL

 

4735299, at *1-2 (S.D.N.Y. Aug. 14, 2020). The plaintiff then
filed the Second Amended Complaint on September 23, 2020. ECF
No. 35. The defendants moved to dismiss the Second Amended
Complaint on December 7, 2020. ECF No. 40. After the defendants
Filed the motion to dismiss, the plaintiff filed a Third Amended
Complaint without leave of the Court. ECF No. 45. The Court
struck the Third Amended Complaint because the plaintiff had not
sought leave to file it and because there was a pending motion
to dismiss the Second Amended Complaint. ECF No. 48. For the
reasons that follow, the Court now grants the defendants’ motion
to dismiss the Second Amended Complaint.
IIT.
The plaintiff has brought federal and state law claims

against the DOE, Principai Teron, and Assistant Principal

 

 
Nyarady. The plaintiff has alleged that his classification as an
ATR, repeated reassignments to different schools as an ATR, and
treatment throughout his employment with the DOE constitutes
discrimination on the basis of age in violation of the ADEA, 29
U.S.C. §$§ 621 et seq., and on the basis of sex in violation of
Title VII, 42 U.S.C. § 2000e-2(a) (1). SAC at 14-15. The
plaintiff has also alleged violations of the ADA, 42 U.S.C. §§
12101 et seq., the Rehabilitation Act, 42 U.S.C. 8% 7O1l et seq.,
and state law claims for violation of the state and city human
rights laws, breach of contract, and defamation. SAC at 14; 18-
19.
A. Federal Claims
1. Individual Defendants
The plaintiff has named Principal Teron and Assistant
Principal Nyarady as defendants in this case. Individuai
defendants may not be held personaily liable for alleged

violations of the ADEA. See Guerra v. Jones, 421 F. App’x 15, 1?

 

(2a Cir. 2011); see also Lopez v. N.¥.C. Dep’t of Educ., No.
17-cv-9205, 2019 WL 2647994, at *3 (S.D.N.¥. June 26, 2019).
Likewise, individual defendants may not be held personally
liable for violations of the ADA or Title VII. See Lennon v.
N.Y.C., 392 F. Supp. 2d 630, 640 (S5.D.N.¥. 2005) (collecting
cases). Finally, “claims under the Rehabilitation Act may not be

brought against individuals, either in their personal or

 

 
official capacity.” Harris v. Mills, 478 F. Supp. 2d 544, 547-48
(S.D.N.Y¥. 2007).

Accordingly, the defendants’ motion to dismiss the ADEA,
ADA, Title VII, and Rehabilitation Act claims against Principal
Teron and Assistant Principal Nyarady as individual defendants
is granted.

2. Time Bars and Failure to Exhaust

In actions alleging an employer’s violation of the ADEA,
Title VII, or the ADA, a charge of discrimination must be filed
with the EEOC within 300 days of the alleged unlawful practice.
29 U.S.C. § 626(d) (1) (B) {ADEA); 42 U.S.C. § 2000e-5(e) (1)
(Title VII); 42 U.S.C. § 12117 (a) (ADA); see also Staten v. City
of N.Y., 726 F. App’x 40, 43 (2d Cir. 2018). Claims arising
solely from occurrences more than 300 days before the charge of
discrimination is filed with the EEOC must be dismissed. 29
U.S.C. § 626(d) (1) (B) (ADEA); 42 U.S.C. § 2000e-5(e) (1) (Title

VII); 42 U.S.C. § 12117(a) (ADA); see also Robins v. N.Y.C. Bd.

 

of Educ., No. O7-cv-3599, 2010 WL 2507047, at *5 (S.D.N.¥. June
21, 2010), aff'd, 606 F. App’x 630 (2d Cir. 2015). Because the
plaintiff filed the EEOC charge on August 3, 2018, any
allegations of discriminatory conduct by the DOE prior to
October 7, 2017 are time-barred. The plaintiff's employment at

P.S. 97 ended in May 2017, SAC at 12, and therefore his claims

 

 
of alleged age discrimination while working at P.S. 97 took
place prior to October 7, 2017 and are time-barred.

The plaintiff has also alleged violations of Title VII, the
ADA, and the Rehabilitation Act that occurred after October 7,
2017 and within 300 days of the date on which he filed his
charge of discrimination that was cross-filed with the EOC.
These claims are not time-barred. However, these claims cannot
survive a motion to dismiss because the plaintiff has failed to
exhaust administrative remedies.

In the SDHR/EROC charge, the plaintiff asserted that he was
“discriminated against based on [his] age.” Compl. at i2, 14.
Filing a charge of discrimination with the EBOC is a condition
precedent to discrimination claims pursuant to Title VII, the
ADA, the Rehabilitation Act, and the ADEA. Soules v.

Connecticut, Dep’t of Emergency Servs. & Pub. Prot., 882 F.3d

 

52, 57 (2d Cir. 2018) (discussing the ADA and Title Vil);
Downey v. Runyon, 160 F.3d 139, 145 (2d Cir. 1998) (discussing

the Rehabilitation Act and Title VII); Gaston v. N.Y.C. Dep’t of

 

Health Off. of Chief Med. Exam’r, 432 F. Supp. 2d 321, 328

 

(S.D.N.Y. 2006} (discussing Title VII); Parker v. Metro. Transp.

 

Auth., 97 F. Supp. 2d 437, 449 (S.D.N.Y. 2000) (discussing the
ADEA). Because the plaintiff failed to allege Title VII, ADA,
and Rehabilitation Act claims in his SDHR/EEOC charge, he has

not exhausted his administrative remedies as to those claims.

 

 
“An allegation not set forth in an administrative charge will be
barred as unexhausted unless it is reasonably related to the
allegations in the charge.” Hoffman v. Williamsville Sch. Dist.,
443 F. App’x 647, 649 (2d Cir. 2011). That is, the charge must
have provided the EEOC with “sufficient notice to investigate
the allegation[s]”. Id. Because the plaintiff only alleged
discrimination on the basis of age, the plaintiff's complaints
of sex discrimination under Title VII, and disability
discrimination under the ADA and the Rehabilitation Act are not
“reasonably related” to the allegations raised in the SDHR/EEOC
charge. “Courts generally do not find a claim that is based on a
wholly different type of discrimination to be reasonably related
to those initially asserted in the EEOC charge.” Burrell v. City
Univ. of N.¥., 995 F. Supp. 398, 407 (S.D.N.¥. 1998).; see,

e.g., Porter v. Texaco Inc., 985 F. Supp. 380, 383 {S.D.N.Y.

 

1997) (holding that sex discrimination allegations are not
reasonably related to age discrimination or retaliation
allegations). Therefore, the claims pursuant to Title VII, the
ADA, and the Rehabilitation Act must be dismissed because the
plaintiff failed to exhaust administrative procedures.

The plaintiff’s filing of a charge with the EEOC on
December 2, 2020 does not cure this defect. A charge filed after
the Second Amended Complaint was filed cannot operate as a

timely exhaustion of remedies because the exhaustion must occur

10

 

 
before filing suit. See Hoffman, 443 F. App’ x at 649. Likewise,
limiting consideration to 300 days before that charge-February
6, 2020-would bar the events at issue in the case, because the
plaintiff relies on events between October 7, 2017 and September
5, 2019. SAC at 18-19.

Therefore, the plaintiff’s claims related to events prior
to October 7, 2017 are time-barred. The plaintiff’s claims
pursuant to the ADA, the Rehabilitation Act, and Title VII fail
for the independent reason that the plaintiff failed to exhaust
administrative remedies.

3. ADEA Claim

The only remaining federal claim is the age discrimination
claim pursuant to the ADEA relating to events after October 7,
2017. That claim fails on the merits.

To survive a motion to dismiss under the ADEA, “a plaintiff
must plausibly allege . . . at least Minimal support for the
proposition that the employer was motivated by discriminatory

intent.” Littlejohn v. City of N.¥., 795 F.3d 297, 311 (2d Cir.

 

2015). Additionaly, a plaintiff must plausibly allege “that age
was the but-for cause of the employer’s adverse decision.”

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d

 

Cir. 2015) (quoting Gross v. FBL Fin. Servs., %Inc., 557 U.S. 167

 

(2009)).

11

 
The plaintiff has alleged that the DOE discriminated
against him due to his age when he was not hired for a permanent
position at P.S. 481. SAC at 16; see also Compl. at 12. However,
the plaintiff has failed to allege any facts to support the
proposition that the DOE acted with discriminatory intent based
on his age when it declined to interview him for a permanent
teaching position in June 2018. While the plaintiff states that
he was over 40 years old at the time and that he was not granted
a job interview, “there is nothing in the pleading that allows
the Court to infer that one was plausibly the cause of the

other.” Laface v. E. Suffolk Boces, 349 F. Supp. 3d 126, 148

 

(E.D.N.¥. 2018). Accordingly, the plaintiff cannot sustain a
claim of age discrimination based on the DOE’s refusal to hire
him for a permanent position.

The plaintiff also complains that the terms and conditions
that he was subjected to as an ATR teacher were unequal to those
provided to teachers not on ATR rotation. However, the plaintiff
was placed on ATR status in May, 2017, and such a claim is time-
barred. Indeed, the plaintiff concedes in his brief that he is
only complaining about events that occurred between October 7,
2017 and August 3, 2018. Pl.’s Br. at 5. Moreover, the plaintiff
has offered no plausible basis to infer that age was the but-for
cause of his placement on ATR status that closely foliowed a

disciplinary proceeding against him.

12

 

 
Next, the plaintiff has alleged that the DOE retaliated
against him in response to the complaint he filed with the SDHR
in August 2018. The ADEA provides that it is “unlawful for an
employer to discriminate against any of his employees or
applicants for employment . . . because such individual
has made a charge, testified, assisted, or participated in any
manner in an investigation, proceeding, or litigation under this
chapter.” 29 U.S.C. § 623(d). To state a claim for retaliation
under the ADEA, “a plaintiff must plead facts tending to show
that: (1) [the plaintiff] participated in a protected activity
known to the defendant; (2) the defendant took an employment
action disadvantaging [the plaintiff]; and (3) there exists a
causal connection between the protected activity and the adverse
action.” Lawtone-Bowles v. City of N.Y., Dep’t of Sanitation, 22
F. Supp. 3d 341, 351 (S.D.N.Y¥. 2014). “To establish causation, a
plaintiff may rely on evidence that the protected activity was
followed closely by discriminatory treatment” or “evidence of
retaliatory animus directed against the plaintiff by the
defendant.” Berrie v. Bd. of Educ. of Port Chester-Rye Union
Free Sch. Dist., 750 F. App’x 41, 49 (2d Cir. 2018). “Temporal
proximity alone” between the plaintiff’s protected activity and
the alleged retaliatory action “is generally insufficient” to

establish causation “after about three months.” Id.

13

 

 
The plaintiff claims that in retaliation for filing the
August 2018 SDHR complaint, the DOE falsely accused him of using
corporal punishment and of denying a child’s request for medical
treatment in February 2019. The plaintiff also contends that he
was subjected to Section 3020-a charges in April 2019 seeking to
terminate his employment based on these incidents. However, the
plaintiff does not plausibly allege any causal connection
between the protected activity of filing an SDHR complaint and
the DOE’s accusations and subsequent filing of Section 3020-a
charges against him and instead relies on temporal proximity.
The alleged triggering events took place six and eight months,
respectively, after the plaintiff filed the SDHR complaint. The
protected activity and the alleged discriminatory actions are
too attenuated to establish causation based on temporal
proximity without further allegations of causation. See, e.g.,

Preuss v. Kolmar Lab’ys, Inc., 970 F. Supp. 2d 171, 198-99

 

(S.D.N.¥. 2013) (three months between the protected action and
an adverse action did not establish a causal connection)
(collecting cases). The plaintiff’s other assertions of
retaliation, such as allegedly improper observations performed
by the DOE, predate the SDHR filing, and thus also fail to
provide support for the proposition that the protected activity
and adverse action were causally related. Therefore, the

plaintiff’s claim of retaliation fails.

14

 

 
Finally, the plaintiff has alleged that the defendants
subjected him to a hostile work environment. The ADEA’s
prohibition of a hostile work environment is violated when “the
workplace is permeated with discriminatory intimidation,
ridicule, and insult. . . that is sufficiently severe or
pervasive to alter the conditions of the victim’s employment and

create an abusive working environment.” Davis-Garett v. Urb.

 

Outfitters, Inc., 921 F.3d 30, 41 (2d Cir. 2019). To establish a
prima facie case of a hostile work environment, a plaintiff must
show: (1) discriminatory harassment that was “sufficiently
severe or pervasive to alter the conditions of the victim's

tf

employment and create an abusive working environment,” and (2) a
specific basis for imputing the objectionable conduct to the

employer. Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir.

 

1997). A plaintiff alleging a hostile work environment “must
demonstrate either that a single incident was extraordinarily
severe, or-that a series of incidents were ‘sufficiently
continuous and concerted’ to have altered the conditions of [the

plaintiff's] working environment.” Cruz v. Coach Stores, Inc.,

 

2902 F.3d 560, 570 (2d Cir. 2000) (Sotomayor, J.); Robins, 2010
WL 2507047, at *11. To decide whether conduct has reached this
threshold, courts examine the case-specific circumstances in

their totality and evaluate the severity, frequency, and degree

of the abuse. Harris v. Forklift Sys. Inc., 510 U.S. 17, 23

 

15

 

 
(1993) (finding that relevant factors include “the frequency of
the discriminatory conduct; its severity; whether it is
physically threatening or humiliating, or a mere offensive
utterance; and whether it unreasonably interferes with an

employee’s work performance”); see also Alfano v. Costello, 294

 

F.3d 365, 373-74 (2d Cir. 2002). isolated acts, unless very
serious, do not meet the threshold of severity or pervasiveness.
Brennan v. Metro. Opera Ass’n, 192 F.3d 310, 318 (2d Cir. 1999);

see also Grant v. Pathmark Stores, Inc., No. 06-cv-5755, 2009 Wh

 

2263795, at *12 (S.D.N.Y. July 29, 2009).

The plaintiff's allegations of a hostile work environment
that occurred after October 2017 is limited to an allegation of
a failure to hire. SAC at 16. The plaintiff merely makes the
conclusory statement that his age “ruined [his] chances at
obtaining” a position with P.S. 481. Id. He alleges no
discriminatory comments or other types of discriminatory
behavior. Accordingly, the plaintiff has not sufficiently
alleged a workplace permeated with discrimination sufficient for
a showing of a hostile work environment under the ADEA. See,

e.g., Robins, 2010 WL 2507047, at *12 (declining to finda

 

hostile work environment where the incidents complained of by
the plaintiff were not sufficiently severe or pervasive).
Because the plaintiff has not alleged a continuous practice

creating a hostile work environment and has not alleged any

16

 

 
facts to support a hostile work environment claim after October
7, 2017, instances of hostile activity that occurred prior to
October 7, 2017 are not subject to the continuing violation
doctrine. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. .
101, 118 (2002) (a plaintiff can rely on claims that fall
outside the statutory period only if those claims contribute to
claims that took place within the period). This doctrine allows
for “the commencement of the statute of limitations period [to]
be delayed until the last discriminatory act in furtherance of
it,” when a plaintiff “has experienced a continuous practice and

policy of discrimination.” Langella v. Mahopac Cent. Sch. Dist.,

 

No. 18-cv-10023, 2020 WL 2836760, at *5 (S.D.N.¥. May 31, 2020).
The plaintiff’s conclusory statements that he was subjected to a
“pattern of age discrimination” are not sufficient to allege
plausibly a continuous practice. Therefore, the plaintiff's
claim of hostile work environment against the DOE under the ADEA
fails.

Accordingly, the plaintiff has failed to state a claim
pursuant to the ADEA, and the defendants’ motion to dismiss the
ADEA claim is granted.

B. State Law Claims
1. Individual Defendants
Individual liability under the NYSHRL is limited to

individuals who are owners or supervisors. See Malena v.

17

 

 

 
Victoria’s Secret Direct, LLC, 886 F. Supp. 2d 349, 365-66

 

(S.D.N.¥. 2012). “A supervisor is an employer for purposes of
establishing liability under the NYSHRL if that supervisor
actually participates in the conduct giving rise to the

discrimination.” Feingold v. New York, 366 F.3d 138, 157 (2d

 

Cir. 2004). Similarly, under the NYCHRL, an individual may be
held personally liable only if that person participates in the
conduct giving rise to the discrimination. See Schanfielid v.

Sojitz Corp. of Am., 663 F. Supp. 2d 305, 344 (S.D.N.¥. 2009);

 

see also Bernheim v. N.Y.C. Dep’t of Educ., No. 19-cv-9723, 2020

 

WL 3865119, at *5 (S.D.N.Y. July 9, 2020), report and

recommendation adopted, No. 19-cv-9723, 2020 WL 4383503

 

(S.D.N.Y. July 31, 2020). Both statutes also hold individuals
liable for aiding and abetting discriminatory or retaliatory
conduct. N.Y. Exec. L. § 296(6); N.Y.C. Admin. Code § B8-107(6).
As explained in the prior opinion dismissing the prior
complaint, see Rettino, 2020 WL 4735299, at *5, these claims
must be dismissed against the individual defendants because the
plaintiff has failed to state an underlying claim of
discrimination against them. The plaintiff has not established
that any conduct giving rise to discrimination has occurred.
Even under the more forgiving standard of the NYCHRL, the
plaintiff has failed to allege plausibly that defendants Teron

and Nayardy personally discriminated against the plaintiff. See,

18

 

 
e.g., Farzan v. Wells Fargo Bank, N.A., No. 12-cv-1217, 2013 WL

 

2641643, at *4 (S.D.N.Y. June 11, 2013}. Without any predicate
discrimination, the claims against the individual defendants
cannot stand. Moreover, there is no viable claim of aiding and
abetting liability. “Aiding and abetting is only a viable theory
where an underlying violation has taken place.” Falchenberg v.

N.Y. State Dep’t. of Educ., 338 F. App’x. 11, 14 (2d Cir. 2009).

 

Accordingly, these claims must be dismissed.
2. NYSHRL and NYCHRL

The plaintiff also alleges that the DOE violated the NYSHRL
and NYCHRL. The defendants move to dismiss these claims against
the DOF for failure to comply with New York’s notice of claim
requirements. New York Education Law provides that “[n]o
action . . . for any cause whatever . . . shall be prosecuted or
maintained against any school district [or] board of
education . . . or any officer of a school district [or] board
of education,” unless the plaintiff alleges that “a written
verified claim upon which such action or special proceeding is
founded was presented to the governing body of said district or
school within three months after the accrual of such claim.”
N.¥. Educ. L. § 3813(1). The notice of claim under section 3813
must satisfy the requirements of New York General Municipal Law
§ 50-e, which requires statements of “the nature of the claim”

and “the time when, the place where and the manner in which the

19

 
claim arose.” N.Y. Gen. Mun. L. § 50-e(1) (b) (2); see also
Legra v. Bd. of Educ. of the City Sch. Dist. of the City of
N.¥., No. 14-cv-9245, 2016 WL 6102369, at *3 (S.D.N.Y. Oct. 19,
2016).

The failure to serve a notice of claim with the proper

public body is a fatal defect requiring dismissal. Bender v.

N.¥.C. Health & Hosps. Corp., 345 N.E.2d 561, 563 (N.Y. 1976);

 

see also Wesley-Dickson v. Warwick Valley Cent. Sch. Dist., 973
F. Supp. 2d 376, 411 (S.D.N.Y. 2013). An EEOC charge can suffice
as a substitute for a notice of claim “only under the rare and
Limited circumstance where the EEOC charge puts the school
district on notice of the precise claims alleged, is served on
the governing board of the district (and not a different arm of
the district), and is served within the statutory time period.”
Brtalik v. S. Huntington Union Free Sch. Dist., No. 10-cv—0010,
2010 WL 3958430, at *5 (B.D.N.Y. Oct. 6, 2010). The plaintiff
must allege compliance with the notice of claim provision of the
Education Law in the complaint. Hartley v. Rubio, 785 F. Supp.
2d 165, 184-85 (S.D.N.Y¥. 2011).

The plaintiff has not alleged in the Second Amended
Complaint that he filed a notice in compliance with section
3813. While the plaintiff alleges that he filed a charge with
the EEOC, the plaintiff has not alleged that he served the EEOC

charge on the governing body of the district. The BEOC charge

20

 

 
therefore was not a substitute for the required notice of claim.

See Brtalik, 2010 WL 3958430, at *5. Because the plaintiff has

 

not satisfied the statutory notice of claim requirements, all
claims against the DOE under NYSHRL and NYCHRL must be
dismissed.

Additionally, all state law claims against the DOE that
arose before June 6, 2018 are barred by the one-year statute of
limitations. N.Y. Educ. L. §§ 3813(1), (2-hb).

3. Breach of Contract

The claim for breach of contract also fails. The only
contract referred to in the Second Amended Complaint is the
Collective Bargaining Agreement between the DOE and the
plaintiff's Union. Because the plaintiff is not a party to that
agreement, he has no standing to sue the DOE for breach of the

agreement. Biehner v. City of N.Y., No. 19-cv-9646, 2021 WI

 

878476, at *7 (S.D.N.¥. Mar. 9, 2021); Cummings v. City of New

 

York, No. 19-cv-7725, 2020 WL 882335, at *14 (S.D.N.Y¥. Feb. 24,
2020). Accordingly, the plaintiff’s breach of contract claim is
dismissed.
4. Defamation
Finally, the claim for defamation fails. The plaintiff has
alleged that Assistant Principal Nyarady defamed the plaintiff
by accusing him of committing a crime. SAC, at 14. Specifically,

the plaintiff has alleged that he was falsely accused of

21

 

 
breaking into Assistant Nyarady’s computer and deleting 20,000
photos. Id. First, the plaintiff failed to file notice of claim
for defamation.3 Second, the defamation claim is plainly time-
barred by the one-year statute of limitations because the
alleged defamation occurred in February 2017 and this action was

filed in June 2019. See Milone v. Jacobson, 432 N.¥.S.2d 30, 31

 

(App. Div. 1980).
Accordingly, the defendants’ motion to dismiss the
defamation claim is granted.
Cc.
Rule 15{(a) (2) of the Federal Rules of Civil Procedure
instructs that courts “should freely give ieave [to amend] when
justice so requires.” Fed. R. Civ. PB. 15(a} (2). “A pro se

complaint is to be read liberally.” Cuoco v. Moritsugu, 222 F.3d

 

99, 112 (2d Cir. 2000). However, a Court may deny the plaintiff
leave to amend when such leave would be futile. Acito v. IMCERA
Grp., Inc., 47 F.3d 47, 55 (2d Cir. 1995),

In this case, the Court first granted leave to amend on

September 6, 2019. ECF No. 24. The Court issued a detailed

 

3 New York Education Law Section 3813 requries a plaintiff to file notice of
claim before bringing suit against the DOE and school officers. Principals
and assistant principals are not considered officers for purposes of section
3813. See Collins v. City of N.¥., 156 F, Supp. 3d 448, 460 (S.D.N.Y. 2016)
{collecting cases). Because defendant Nyarady is an assistant principal, the
plaintiff's failure to file a notice of claim only bars the defamation claim
against the DOE. The defamation claim against defendant Nyarady is
nonetheless precluded by the statute of limitations,

 

22

 
decision dismissing the First Amended Complaint without
prejudice on August 14, 2020 and granted the plaintiff leave to
file another amended complaint. Rettino, 2020 WL 4735299. In
each of his complaints, the plaintiff has been unable to present
a colorable claim of any federal or state law violation.
Moreover, in the current Second Amended Complaint, the plaintiff
has failed to address the deficiencies discussed in the
Memorandum Opinion and Order dismissing the First Amended
Complaint. The plaintiff has also failed to indicate how further
amendment would cure the procedural and substantive deficiencies

of the complaint. See TechnoMarine SA Vv. Giftports, Inc., 758

 

F.3d 493, 496 (2d Cir. 2014).
Accordingly, the Second Amended Complaint will be dismissed

with prejudice.

23

 

 
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the foregoing reasons, the
motion to dismiss is granted. The Complaint is dismissed with
prejudice. The Clerk is directed to enter judgment dismissing
the case with prejudice. The Clerk is also directed to close
Docket Number 40 and to close this case.

SO ORDERED.

Dated: New York, New York b koe 2
duly 14, 2021 xe OEP

oom G. Koeltl
United tes District Judge

 

24

 
